Citation Nr: 1534292	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  07-35 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for headaches prior to October 22, 2007, and in excess of 10 percent on or after October 22, 2007.

2.  Entitlement to a disability rating in excess of 20 percent for a low back sprain with a spasm.

3.  Entitlement to service connection for sarcoidosis, to include as secondary to service-connected folliculitis.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife, and GM


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from September 1989 to September 1995.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The February 2007 rating decision granted service connection for headaches and assigned a noncompensable rating, effective from July 14, 2006.  In a rating decision dated in August 2009, the RO increased the disability rating to 10 percent, effective from October 22, 2007.  As the assigned evaluations are less than the maximum available rating, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to its denial of entitlement to service connection for sarcoidosis, to include as secondary to service-connected folliculitis, the May 2009 rating decision denied an increased evaluation for folliculitis.  The Veteran filed a timely notice of disagreement (NOD) for both issues in December 2009.  The RO then furnished a statement of the case (SOC) in March 2011.  The Veteran filed a substantive appeal, VA Form 9, in June 2011.  However, he only perfected his appeal with regard to the issues listed on the title page.  As a result, the issue relating to an increased evaluation for folliculitis is not before the Board at this time.

In a March 2010 decision, the Board dismissed the appeal for entitlement to an initial compensable disability rating for headaches prior to October 22, 2007, and in excess of 10 percent on or after October 22, 2007.  In September 2011, the Board vacated its March 2010 decision.  The Board subsequently remanded the claim for a Travel Board hearing in an August 2014 decision.  The case has since been returned to the Board for appellate review.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of that proceeding is associated with the Veteran's Virtual VA file.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  

The Board notes that additional medical evidence was added to VBMS after the August 2008 supplemental statement of the case, including VA treatment records dated through January 2014; a January 2012 VA examination; two letters from Dr. G. (initials used to protect privacy), one dated in November 2011 and one received in July 2012; a September 2014 submission from a private examiner; and a November 2014 lay statement from the Veteran's friend, GM.  Although the RO has not considered these records in connection with the Veteran's increased rating claim for headaches, a July 2013 VA Report of General Information noted that the Veteran waived jurisdiction for any new evidence that was submitted for the record.  Moreover, during the November 2014 hearing, the Board submitted new evidence and resubmitted evidence previously of record in addition to a waiver of Agency of Original Jurisdiction (AOJ) initial consideration of this evidence.  Furthermore, the Board finds no prejudice to the Veteran in light of the grant of the maximum available rating for the entire period on appeal.

The issue of whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities, has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a disability rating in excess of 20 percent for a low back sprain with a spasm, entitlement to service connection for sarcoidosis, to include as secondary to service-connected folliculitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

Since the effective date of service connection and resolving all doubt in favor of the Veteran, the Veteran's migraine headache symptoms have been productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for migraine headaches have been met since July 14, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8199-8100 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations set forth VA's duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for headaches.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a veteran obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a veteran obtain records more relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs), his military personnel records, and all relevant, identified, and available post-service treatment records.  During the period on appeal, the Veteran was medically evaluated in conjunction with his headaches claim in January 2007 and January 2012.  The examiners reviewed the claims file, considered his complaints, conducted an appropriate examination, and provided complete rationales for all opinions expressed.  These examination reports have been reviewed and found to be adequate to make a determination on the claim, as they addressed the Veteran's symptoms in relation to the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In the Board's August 2014 remand, the AOJ was instructed to schedule the Veteran for a Travel Board Hearing.  As discussed above, such a hearing was conducted in November 2014.  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

With regard to the November 2014  hearing, a Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  At the November 2014 hearing, the VLJ outlined the issue on appeal and the hearing focused on the elements necessary to substantiate the claim.  Moreover, the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 383, 394 (1993).

II.  Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.  Since there has been an increased rating for headache disability during the pendency of the appeal, the Board must consider a staged rating for the claim.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected headaches are rated by analogy under Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In this case, Diagnostic Code 8199 is used to evaluate unlisted miscellaneous neurological conditions and convulsive disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.
 
Diagnostic Code 8100 provides that a zero percent rating is assigned for less frequent attacks.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is appropriate when the veteran has characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum 50 percent rating is awarded when the veteran experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

The rating criteria do not define "prostrating."  "Prostration" is defined as extreme exhaustion or powerlessness.  Dorland's Illustrated Medical Dictionary at 1531 (32nd ed. 2012).  In addition, the phrase "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  "Productive of" can either have the meaning of "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant the 50 percent rating.  See Pierce, 18 Vet. App. at 445-46.  "Economic inadaptability" also does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU.  See Pierce, 18 Vet. App. at 446; 38 C.F.R. § 4.16 (2014).  The headaches must be, at a minimum, capable of producing severe economic inadaptability.

Background

In a June 30, 2006 VA treatment record, the Veteran reported that since the time when he injured his head during service, he had suffered from periodic headaches.  However, records from this month stated that the Veteran's chronic headaches had become worse and that he had persistent headaches.  See June 29, 2006 and June 30, 2006 VA treatment records.  The headaches were frontal and accompanied by symptoms of lightheadedness and dizziness.  He could obtain relief by taking Tylenol and Motrin.  A subsequent January 2007 VA treatment record noted that the Veteran experienced a headache almost every day for at least one hour.
The Veteran was provided with a VA examination for his headaches in January 2007.  The examiner documented that the headaches began in the frontal region and occurred approximately 3 times a week with an intensity of 5 to 7 out of 10.  He had headaches that he reported were 10 out of 10 in their intensity approximately 2 times each month.  He was incapacitated by these headaches and he missed work as a result.  He reported having blurred vision and mild dizziness during such a headache.  The examiner stated that the duration of the Veteran's headaches could range from 1 to 2 hours or last an entire day.  The Veteran also had mild fatigue after a headache occurred.  The examiner noted that the Veteran appeared to have occasional incapacitating events related to these headaches.

In April 2007, a VA treatment record documented that the Veteran had headaches and migraines 1 to 2 times a week.  The record noted that he had experienced migraines for years.  He used Bayer in addition to the previously noted Tylenol and Motrin for treatment.  A July 2007 VA treatment record noted that while the Veteran's initial headaches following his in-service injury were intermittent, they had increased in their frequency.  The Veteran's almost daily headaches had occurred for years and he took over the counter pain medication every day.  The Veteran had 8 severe and debilitating headaches a month.  The pain lasted for hours and was frontal and throbbing.  For approximately 15 days a month, he had light to medium headaches.  Frontal headaches occurred daily and uncontrolled pain happened 2 times a week.  In addition to lightheadedness, the Veteran's severe headaches involved sensitivity to light and sound.  He denied nausea and his pain was not affected by activity.  The Veteran was prescribed Topiramate.  A subsequent October 2007 record reported that the Veteran's symptoms were the same, but he could not take Topiramate as he felt he would not be able to function at work or home.

The Veteran reported in November 2011 that his headaches were becoming more frequent and incapacitating.  See VA treatment record.  He missed work 2 to 3 times a week and experienced a loss of income as a result.  In addition, he could not tolerate Flexeril due to drowsiness.  Dr. G. noted in a November 2011 letter that the Veteran received "fair relief at best" from medication.  MRIs of the brain did not show that there was a treatable etiology for the headaches.  See November 2011 Letter from Dr. G; Letter from Dr. G received in July 2012.  

The Veteran's headaches were evaluated during a January 2012 VA examination.  The examiner noted that each month, the Veteran suffered from around 15 days of migraines with only 1 to 2 days of no headaches.  He had to cancel events and work twice a week.  The headaches lasted less than one day and occurred on both sides of the head in the bilateral frontal region.  His headache pain was pulsating or throbbing and the Veteran also described it as achy and squeezing.  The examiner documented the previously noted symptoms of dizziness, lightheadedness, and sensitivity to light; but not sensitivity to sound.  The Veteran had characteristic prostrating attacks of both migraine and non-migraine headache pain more frequently than once a month.  He also had very frequent prostrating and prolonged attacks of both types of headache pain.  He took 2 Motrin tablets when he had migraines and 1 to 3 Tylenol tablets every day.  Though the Veteran was prescribed Sumatriptan, he could not use it at work due to drowsiness.

A June 2013 VA treatment record echoed previous records in noting that the Veteran was incapacitated 8 days each month due to severe migraines.  For 20 days each month, he suffered from headaches of moderate intensity.  He still only experienced 1 to 2 days a month that were headache free.  The Veteran maintained his use of Tylenol and Motrin for his headaches.  The record stated that the Veteran could not tolerate preventative medications and nothing helped the Veteran's severe headaches.  In addition, the Veteran's business had suffered due to the frequency and severity of his headaches.

In January 2014, a VA treatment record stated that the Veteran had medically intractable chronic daily migraines and that all treatment options had been exhausted.  On a near daily basis, the Veteran suffered from frontal, bilateral, and throbbing headaches that lasted from 5 to 6 hours.  The headaches were incapacitating and required bedrest.  He also experienced symptoms of light sensitivity, sound sensitivity, and vertigo that worsened with movement.

In a September 2014 disability benefits questionnaire (DBQ) that was completed by medical examiner J.C.S., the examiner noted that the Veteran treated his migraines with Sumatriptan and Tylenol after trying multiple other medications without improvement.  In contrast to the January 2012 VA examination, J.C.S. documented that the headaches could last from 1 to 2 days.  The Veteran still experienced characteristic prostrating attacks of migraine and non-migraine headache pain more frequently than once per month.   However, J.C.S. stated that he had very frequent and prolonged attacks of migraine headache pain, but not non-migraine headache pain.  J.C.S. noted that the Veteran's headaches impacted his ability to work.  They were incapacitating and required bed rest.  In addition, they occurred at least 10 days a month and he was unable to predict when they would occur.   J.C.S. further stated that it is likely that the Veteran would be unable to work at least two days a week due to prostrating and incapacitating migraine attacks.   Thus, the headaches precluded the Veteran's ability to maintain regular employment.

Analysis

After resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's migraine headaches support an initial rating of 50 percent for the entire period on appeal.  In this respect, the evidence of record demonstrates that the Veteran suffers from very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran is competent to report migraine and headache symptoms, such as their frequency and severity.  See Layno v. Brown, 6 Vet. App. 465 (1994).  His statements appear to be credible and are supported by the record.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 368-69 (2005).

The Board notes that the Veteran testified that his headaches became progressively worse in 2007.  See November 2007 Board Hearing Transcript (Tr.), page 10.  However, the VA treatment records show that he was beginning to experience worsening symptoms as early as June 2006.  The Veteran first reported that he had headaches every day in April 2007.  However, the July 2007 VA treatment record stated that his symptom of almost daily headaches had not begun in 2007, but had been occurring for years.  The January 2007 VA examination and April 2007 VA treatment record showed that the Veteran was experiencing migraines from 1 to 3 times a week and incapacitating headaches more than once a month.  The April 2007 VA treatment record also stated that his migraine headaches had been occurring for years.  Only three months later in July 2007, a VA treatment record documented that the Veteran had severe and debilitating headaches 8 times a month.  The Veteran had previously reported to the January 2007 VA examiner that debilitating headaches caused him to miss work.

The Veteran's statements and the medical examination reports indicate that he has generally been experiencing prostrating attacks more frequently than once a month.  Though each attack has not been described in detail, they appear to cause severe economic inadaptability.  As noted above, the Veteran's headaches fall within this meaning if they are either "producing" or "capable of producing" severe economic inadaptability.  See Pierce, 18 Vet. App. at 445.  He began to report missing work more than once a month during the January 2007 VA examination, approximately 8 days a month beginning in July 2007, and 10 days a month in September 2014.  Beginning in July 2007, the record consistently indicated his headaches resulted in 2 to 3 days away from work each week.  Moreover, the Veteran is unable to predict when these headaches will occur.  See Tr., page 7.  The Veteran also testified that as he is self-employed, these absences result in a loss of income, so much so that he is in a financially strained position.  See Tr., page 9.  The Veteran's reported loss of income is supported by the November 2011 letter from Dr. G and the June 2013 VA treatment record.

Given the frequency and duration of the Veteran's headaches, the Board finds that his disability picture is more accurately represented by a higher 50 percent rating and has been since the effective date of service connection.  Although the Veteran's incapacitating headaches were not documented until the January 2007 VA examination, the Board notes that the Veteran's claim was received in July 2006 and VA treatment records from June 2006 show that the Veteran already begun to seek treatment for his worsening headache symptoms at the time of his claim.  
Thus, rather than staging the rating, the Board is assigning the higher rating throughout the appeal period.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Board need not consider other diagnostic codes, as Diagnostic Code 8100 is the only relevant code for the Veteran's headache symptoms.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8100-8108 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where scheduler evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria clearly contemplate the Veteran's disability picture.  The rating specifically contemplates the frequency of the Veteran's headaches, the prostrating nature of the headaches, and the effect on his economic adaptability.  Thus, the Veteran does not have symptoms associated with his migraine headaches that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating of 50 percent is granted for headaches.


REMAND

Remand is required regarding TDIU for development of the claim.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as noted, J.C.S stated in a September 2014 DBQ that the Veteran's ability to maintain regular employment was precluded by his headaches.  The Board notes that this opinion is not sufficient to grant TDIU, as it does not address whether this is substantially gainful employment.  See 38 C.F.R. § 4.16 (2014).  Therefore, the AOJ should develop a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A remand is also necessary to obtain an updated VA examination for the Veteran's lumbar spine disability.  The Veteran was afforded a VA examination to evaluate the current severity and manifestations of his lumbar spine disability in March 2010, which was more than 5 years ago.  The VA examiner documented that the Veteran did not use ambulatory aids, that his neurologic examination was normal, and that his low back pain was not radiating pain.  The evidence of record suggests that the Veteran's symptoms may have worsened since the March 2010 VA examination.  A September 2014 submission from a private examiner notes that the Veteran experienced radicular pain as well as localized pain.  The report also stated that his pain was increasing with age.  In addition, the Veteran testified at the November 2014 hearing that he used a back brace.  See Tr., page 48-49.  Consequently, a more contemporaneous VA examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, remand for another medical opinion regarding the service connection claim for sarcoidosis is required.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  A VA examination and medical opinion for the Veteran's sarcoidosis was obtained in April 2009.  The examiner stated that it would be with resort to mere speculation to opine that the Veteran's sarcoidosis was caused by or the result of his service-connected folliculitis.  The examiner explained this statement by noting that there was no objective medical literature that supported the Veteran's claim that his sarcoidosis was caused by or the result of a service-connected condition.  However, the examiner provided no statement or opinion in regards to the question of whether the Veteran's sarcoidosis was permanently aggravated by his service-connected folliculitis as the RO did not ask for such an opinion.  Thus, the April 2009 opinion is inadequate.  Although a positive June 2010 opinion is of record, it provides no rationale and is insufficient upon which to grant service connection.  

The Board also notes that although the May 2009 rating decision adjudicated the Veteran's claim on both a direct and secondary basis, the RO only obtained an opinion related to secondary service connection.  Moreover, the Veteran has raised the theory that his sarcoidosis was caused by his exposure to oil fires during the Gulf War, although the submitted opinion is insufficient upon which to grant service connection.  See September 2014 private examiner submission; November 2014 Lay Statement from G.M.  The Board must consider all theories of entitlement if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  Consequently, the additional medical opinion must also address direct service connection, including as due to Gulf War exposures.

The Veteran also appears to receive treatment from the North Florida/South Georgia Veterans Health System.  Any outstanding VA treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the North Florida/South Georgia Veterans Health System dated since January 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  The AOJ should develop and consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorder, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4.  After all the preceding development is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his service-connected low back sprain with a spasm.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation

The examiner must perform full range of motion studies of the thoracolumbar spine and comment on the functional limitations of the service-connected disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent feasible, any additional functional limitation must be expressed as a limitation of motion of the thoracolumbar spine in degrees.

The examiner must indicate whether a diagnosis of intervertebral disc syndrome is warranted, and if not, should provide a fully reasoned explanation as to why such a diagnosis is not warranted.  The examiner must indicate whether the Veteran has incapacitating episodes due to intervertebral disc syndrome.  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If the Veteran experiences incapacitating episodes, the examiner must indicate the approximate number of weeks in the last year the Veteran has experienced incapacitating episodes.

The examiner must also indicate whether the Veteran has any neurological disability as a result of his degenerative disc disease of the thoracolumbar spine.  If so, the examiner should indicate the nerve or nerves affected, whether the neurological symptoms are better described as paralysis, neuritis, or neuralgia, and describe the severity of the neurological symptoms.

5.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's sarcoidosis.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to the following questions: 

a)  Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's sarcoidosis had its onset in, or was caused by active service, to include Gulf War oil fire exposures.  

b) Whether the Veteran's sarcoidosis is a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and/or irritable bowel syndrome.  A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Signs or symptoms which may be manifestations of medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  

c) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's service-connected disability of folliculitis caused the Veteran's sarcoidosis.

d) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's service-connected disability of folliculitis permanently aggravated the Veteran's sarcoidosis.

In rendering the opinions, the examiner must address the following:  1) the December 2008 VA treatment record that stated that the Veteran's recent diagnosis of sarcoidosis was directly related to his skin condition; 2) the May 2009 VA treatment record that noted that the Veteran's skin condition was initially discovered during service and that his sarcoidosis appeared to be related to a lesion that was present on his right small finger; 3) the June 2010 opinion that the Veteran's sarcoidosis was at least as likely as not related to his skin disability as his skin lesions were present during active service; 4) the September 2014 private examiner submission in which the examiner opined that the Veteran's sarcoidosis was at least as likely as not related to service as it may have been triggered by his exposure to oil fires during the Gulf War; and 5) the November 2014 lay statement from GM that the Veteran told him that he might have contracted something from all the oil fires he encountered during the Gulf War.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


